NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
YANKEE ATOMIC ELECTRIC COMPANY,
Plaintiff-Cr0ss Appellcmt, 1
V.
UNITED STATES,
Defendant-Appellcmt. '
M.AINE YANKEE ATOMIC POWER COMPANY,
Plaintiff-Cr0ss Appellant, ~
V.
UNITED STATES,
Defen,dant-Appellant.
CONNECTICUT YANKEE ATOMIC POWER
COMPANY,
Plaintiff-C'r0ss Appellan,t,
V.
UNITED STATES,
Defendant-Appellcmt.
2011-5020, -5021, -5022, -5027, -5()28, -5()29

YANKEE ATOMIC ELECTRIC CO V. US 2
Appea1s from the United States Court of Federal
C1aims in case nos. 98-CV-126, 98-CV-474, 98-CV-154,
Senior Judge J ames F. Merow.
ON MOTION
ORDER
The United States moves for a 19-day éxtension of
tin1e, until 1\/lay 25, 2{)11, to file its reply brief The cross-
appellants oppose
Upon consideration thereof
I'I‘ ls ORDERED THAT:
The motion is granted ‘
FOR THE CoURT
HAy_ 0 9  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Catherine E. Stetson, Esq. §,s_¢gug!-:E)I;?§|i?pEAL3 mg
HoWard D. Lester, Jr., Esq. rmi FEDERA'- C‘RCU'T
821 MAY 09 2011
JANHDRBAL¥
C|.ERK